 

O.

aXe 345B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) , Page | of 1 ea

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA . . -

United States of America , JUDGMENT IN A CRIMINAL CASE

 

 
 

 

 

 

 

 

 

 

 

vo . (For Offenses Committed On or After November 1, 1987) |
Juan Ramirez-Espinoza oo Case Number: 3:19-mj-23152 |
Donald L Levine :
Defendant's atom
REGISTRATION NO. 87976298 AUG 07 2019
THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint souriran Here Ge SOU sua
OO was found guilty to count(s) . = DEPUTY

 

after a plea of not guilty. ©
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

' Title & Section Nature of Offense _ ; Count Number(s}
8:1325 | ILLEGAL ENTRY (Misclemeanor) 1 ,
O The defendant has been found not guilty on count(s).
O Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be.
imprisoned for a term of: .

 

rs TIME SERVED ~ oO _. . . days

XX] Assessment: $10 WAIVED XX] Fine: WAIVED .

x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
_ the defendant’s possession at the time of arrest upon their deportation or removal.
- O Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
_ imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. ;

Wednesday, August 7, 2019
Date of Imposition of Sentence

Received GE: KE | He A We |

DUSM | HONORABLE ROBERT N. BLOCK
| | UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | : | . 3:19-mj-23152

 
